Citation Nr: 1823392	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease (DJD) with limitation of flexion.

2.  Entitlement to a separate, compensable rating for right hip DJD with limitation of extension prior to July 3, 2017, and in excess of 10 percent thereafter.  

3.  Entitlement to a separate, compensable rating for right hip DJD with limitation of abduction/adduction prior to July 3, 2017, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for left hip DJD with limitation of flexion. 

5.  Entitlement to a separate, compensable rating for left hip DJD with limitation of extension prior to July 3, 2017, and in excess of 10 percent thereafter.

6.  Entitlement to a separate, compensable rating for left hip DJD with limitation of abduction/adduction.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active duty service from April 2003 to November 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction resides with the Denver RO. 

In a July 2017 rating decision, the RO granted separate ratings for the Veteran's right and left hip DJD with limitation of abduction/adduction and limitation of extension.  These separate ratings were made effective July 3, 2017.  Since the Veteran's appeal for an increase was already pending, these issues become part of the current appeal.  As the ratings were not made effective back to the date of the claim for an increase, the Board will consider whether compensable ratings for these particular limitations should have been assigned during the appeal period prior to July 3, 2017.


FINDINGS OF FACT

1.  The evidence of record (both prior to and after July 3, 2017) does not show that the Veteran's right or left hip flexion was limited to 30 degrees or less.

2.  For the rating period prior to July 3, 2017, the Veteran's right and left hip disabilities were manifested by pain on motion (to include in extension) due to arthritis.  

3.  For the rating period beginning July 3, 2017, the Veteran is already in receipt of the maximum rating assignable for limitation of extension (i. e., 10 percent) for both hips.

4.  For the rating period prior to July 3, 2017, the Veteran had external rotation to 60 degrees and internal rotation of the right hip to 40 degrees.  Abduction was also limited to 45 degrees bilaterally.  

5.  For the rating period beginning July 3, 2017, the Veteran had external rotation of the right hip limited to 40 degrees and internal rotation of the right hip to 15 degrees.  Abduction in the right hip was limited to 10 degrees.  She was unable to cross her legs due to limitation with adduction in the right hip

6.  For the rating period beginning July 3, 2017, the Veteran had external rotation of the left hip limited to 50 degrees and internal rotation of the left hip to 35 degrees.  Abduction in the left hip was limited to 20 degrees.  However, adduction was not so limited in the left hip that the Veteran was unable to cross her legs. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right hip DJD with limitation of flexion are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5010, 5252 (2017).

2.  For the rating period prior to July 3, 2017, the criteria for a separate 10 percent rating, but no higher, for right hip DJD with limitation of extension are met.   
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5010, 5251 (2017).

3.  For the entire rating period (both prior to and since July 3, 2017), the criteria for a separate rating in excess of 10 percent for right hip DJD with limitation of extension are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5010, 5251 (2017).

4.  The criteria for a separate, compensable rating for right hip DJD with limitation of abduction/adduction for the rating period prior to July 3, 2017, and in excess of 20 percent thereafter, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2017).

5.  The criteria for an initial rating in excess of 10 percent for left hip DJD with limitation of flexion are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5010, 5252 (2017).

6.  For the rating period prior to July 3, 2017, the criteria for a separate 10 percent rating, but no higher, for left hip DJD with limitation of extension are met.   
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5010, 5251 (2017).

7.  For the entire rating period (both prior to and since July 3, 2017), the criteria for a separate rating in excess of 10 percent for left hip DJD with limitation of extension are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5010, 5251 (2017).

8.  For the entire rating period, the criteria for a separate, compensable rating for left hip DJD with limitation of abduction/adduction are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

In her 2014 appeal, the Veteran alleged the 2009 VA examination was inadequate as the examiner did not use a goniometer nor ask her to perform any range of motion for her hips but only asked her to bend forward.  Perhaps the passage of five years since that examination had affected the Veteran's ability to accurately recall the details.  On that same day in November 2009, she actually underwent several examinations (physical, audiology, psychiatry, and dental).  The physical examination report is extremely detailed and shows full testing for all ranges of motion for her hips and for her spine - not just bending the spine forward.  The examiner even noted the points at which her complaints of pain began for each range of motion.  While the Board cannot verify the use or lack of use of a goniometer from the four corners of the examination report, the fact the report is very detailed weighs against any finding of impropriety.  There is a presumption of regularity that applies to all manner of VA processes, including a presumption an evaluation is conducted correctly, and a mere allegation otherwise is not enough to overcome that presumption.  The Veteran was provided another examination in 2017 and has raised no complaints about that examination, nor about any other issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Factual Background and Rating Analysis for Hip Disabilities 

The Veteran essentially contends that her right and left hip disabilities are more severe than what is contemplated by the currently assigned ratings. 

Under Diagnostic Code 5003, degenerative arthritis is rated as limitation of motion under the appropriate Diagnostic Codes for the specific joint involved. Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5252, or 5253. 

Under Diagnostic Code 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees. 

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent is assignable if flexion is limited to 30 degrees. 



Under Diagnostic Code 5253, impairment of the thigh, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees. The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Diagnostic Code 5254 provides for an 80 percent rating for a flail hip joint.

Normal extension of the hip is to 0 degrees, and normal flexion is to 125 degrees. Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran has never manifested ankylosis of either hip and no evidence of record throughout the claims period has demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Thus, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  

The evidence includes a November 2009 VA examination.  At that time, the Veteran reported bilateral hip pain that was described as dull and constant.  She reported flare-ups of pain approximately once a month.  These episodes were precipitated by walking rapidly, jumping jacks, and running, which she could no longer perform.  Stair-climbing also caused increased pain.  Upon physical examination, there was no swelling or instability of either hip.  There was mild tenderness over the left trochanter and the right inferior pubic ramus with deep palpation.  Range of motion on the right hip revealed flexion and extension from 0 to 125 degrees with pain at 120 degrees.  External rotation was from 0 degrees to 60 degrees with pain at 60 degrees.  Internal rotation from 0 degrees to 40 degrees with pain at 40 degrees.  Abduction was from 0 degrees to 45 degrees with pain at 45 degrees.  Range of motion testing on the left hip showed normal flexion and extension (from 0 to 125 degrees), with slight pain at 125 degrees.  Internal rotation was from 0 degrees to 40 degrees with slight pain at 40 degrees.  External rotation was from 0 degrees to 60 degrees with slight pain at 60 degrees.  Left hip abduction was from 0 degrees to 45 degrees with slight pain at 45 degrees.  There was no change in active or passive range of motion during repetitive use testing or against resistance and no additional losses of range of motion were observed for the bilateral hips due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner diagnosed the Veteran with bilateral hip DJD.  

The evidence also includes a July 2017 VA hip examination.  During the evaluation, the Veteran indicated that, since the last VA examination in 2009, she had more pain in her legs.  Flare-ups were noted to occur a couple of times a month if she walked too much or stood for a prolonged period of time.  The Veteran stated that she was limited in walking, standing, and sitting for prolonged periods of time.  Upon range of motion testing of the right hip, flexion was limited to 70 degrees, and extension was limited to 5 degrees.  Abduction was to 20 degrees, and adduction was to 10 degrees.  Adduction was limited to such a degree that the Veteran could not cross her legs.  On the left, flexion was limited to 90 degrees, and extension was limited to 10 degrees.  Abduction was to 25 degrees, and adduction was to 15 degrees.  Adduction was not limited to such a degree that the Veteran could not cross her legs.  Regarding both hips, there was pain on range of motion testing and with weight-bearing.  After repetitive use testing on the right hip, flexion was limited to 60 degrees, and extension was limited to 5 degrees.  Abduction was to 10 degrees, and adduction was to 10 degrees.  Adduction was limited to such a degree that the Veteran could not cross her legs.  After repetitive use testing on the left hip, flexion was limited to 80 degrees, and extension was limited to 5 degrees.  Abduction was to 20 degrees, and adduction was to 15 degrees.  Adduction was not limited to such a degree that the Veteran could not cross her legs.  The examiner also indicated that due to increased pain and stiffness during flare-ups, it was at least as likely as not that range of motion would be decreased.  However, the extent of this decrease could not be expressed in degrees without resorting to speculation.  There was no ankylosis of either hip.  

VA treatment records have also been reviewed.  The records show continued complaints of chronic, intermittent bilateral hip symptoms due to bursitis.  During an April 2014 VA treatment record, the Veteran was noted to have full range of motion of the right hip, but pain was noted with all movements.  During a June 2014 VA ambulatory care note, the Veteran was seen for hip pain.  At that time, she reported bilateral hip pain that had not changed for the last 10 yrs or so.  In an April 2015 VA treatment record, the Veteran reported that her bilateral hip disability had been "stable" since 2003 and she did not require medication.  However, she did report that running, jumping, and staying in one position for too long aggravated her bilateral hip pain.  

In 2014, the Veteran submitted statements from friends and family members as to their observations of her pain from her service-connected conditions and its effect on her life, as well as her functional limitations with physical activity.  She also submitted a statement at that time discussing the chronic pain from her hip conditions and the limitations not only on physical activities, but on her ability to stay in one position for too long whether she is sitting, standing, or laying down.


Right Hip Disability 

	a. Limitation of Flexion

The Veteran is currently in receipt of a 10 percent rating for the right hip disability for DJD with limitation of motion in flexion for the entire rating period on appeal.    

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5252.  The evidence of record (both prior to and after July 3, 2017) does not show that the Veteran's right hip flexion has been limited to 30 degrees as required for the next higher rating under Diagnostic Code 5252.  During the November 2009 examination, the Veteran's right hip flexion was limited to 125 degrees with mild pain at 125 degrees.  During the July 2017 examination, right hip flexion was limited to 60 degrees after three repetitions.  In making this determination, the Board has specifically considered the Court's holdings in DeLuca; however, the evidence fails to show that such symptoms result in functional loss of flexion limited to 30 degrees as required for the next higher rating under Diagnostic Code 5252.  As such, the Veteran is not entitled to a higher rating for her right hip disability.

	

b. Limitation of Extension

Next, the Veteran is in receipt of a noncompensable rating for right hip DJD with limitation of extension prior to July 3, 2017.  Beginning July 3, 2017, the Veteran has been assigned a 10 percent rating for limitation of extension in the right hip.  

Upon review of the evidence of record, the Board finds that a 10 percent rating for limitation of extension of the right hip is warranted for the rating period prior to July 3, 2017.  The evidence demonstrates that the Veteran had pain on motion during range of motion testing at the time of the November 2009 VA examination.  There was also mild tenderness over the right inferior pubic ramus with deep palpation.  During an April 2014 VA treatment record, the Veteran was noted to have full range of motion, but pain was noted with "all movements."  The Veteran has consistently reported subjective symptoms of pain on motion as a result of her bilateral hip disability, which includes x-ray evidence of bilateral degenerative joint disease in the hips.  As such, the Veteran is entitled to 10 percent ratings for pain on motion due to arthritis in the right hip for the rating period prior to July 3, 2017.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251.

The Veteran is already in receipt of a 10 percent rating for limitation of extension beginning July 3, 2017 of the right hip.  The Board finds that a rating in excess of 10 percent for right hip limitation of extension is not warranted for the entire rating period on appeal.  Under Diagnostic Code 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees.  As such, a rating in excess of 10 percent is not permitted.

	c. Limitation of Abduction/Adduction

The Veteran has also been assigned a noncompensable rating for right hip DJD with limitation of abduction/adduction prior to July 3, 2017, and 20 percent beginning July 3, 2017.

As noted above, under Diagnostic Code 5253, impairment of the thigh, may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees. Id.

Regarding the rating period prior to July 3, 2017, the Board finds that a separate rating for limitation of rotation based on an inability to toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the veteran cannot cross the legs is not warranted.  The evidence prior to July 3, 2017 indicates that the Veteran had external rotation to 60 degrees and internal rotation of the right hip to 40 degrees.  Abduction was also limited to 45 degrees.  Accordingly, a separate compensable rating under Diagnostic Code 5253 is not warranted for the period prior to July 3, 2017.

Regarding the rating period beginning July 3, 2017, the Veteran's right hip disability has been assigned a 20 percent rating based on limitation of abduction.  The evidence also showed the Veteran was unable to cross her legs due to limitation with adduction.  That level of impairment would warrant a 10 percent rating under Diagnostic Code 5253.  However, she has been assigned a 20 percent rating for her limitations of abduction, as that is greater benefit to her.  During the July 2017 VA examination, the Veteran had right hip abduction limited to 10 degrees.  Under Diagnostic Code 5253, a 20 percent rating is the maximum rating assignable for limitation of abduction.  As such, a rating in excess of 20 percent is not permitted.

Additionally, the Board finds that a separate rating for limitation of rotation is not warranted for the right hip as the Veteran's limitation of external rotation ("toe-out") has never been less than 40 degrees.  See July 2017 VA examination (showing external rotation limited to 40 degrees after repetitive use testing). 


Left Hip Disability

	a. Limitation of Flexion

The Veteran is currently in receipt of a 10 percent rating for the left hip disability for DJD with limitation of motion in flexion for the entire rating period on appeal.    

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5252.  The evidence of record (both prior to and after July 3, 2017) does not show that the Veteran's left hip flexion has been limited to 30 degrees as required for the next higher rating under Diagnostic Code 5252.  During the November 2009 examination, the Veteran's left hip flexion was limited to 125 degrees with mild pain at 125 degrees.  During the July 2017 examination, left hip flexion was limited to 80 degrees after three repetitions.  In making this determination, the Board has specifically considered the Court's holdings in DeLuca; however, the evidence fails to show that such symptoms result in functional loss of flexion limited to 30 degrees as required for the next higher rating under Diagnostic Code 5252.  As such, the Veteran is not entitled to a higher rating for her left hip disability.

	b. Limitation of Extension

Next, the Veteran is in receipt of noncompensable rating for left hip DJD with limitation of extension prior to July 3, 2017.  Beginning July 3, 2017, the Veteran has been assigned a 10 percent rating for limitation of extension in the left hip.  

Upon review of the evidence of record, the Board finds that a 10 percent rating for limitation of extension of the left hip is warranted for the rating period prior to July 3, 2017.  The evidence demonstrates that the Veteran had pain on motion during range of motion testing at the time of the November 2009 VA examination.  There was mild tenderness over the left trochanter.  During an April 2014 VA treatment record, the Veteran was noted to have full range of motion, but pain was noted with "all movements."  The Veteran has consistently reported subjective symptoms of pain on motion as a result of her bilateral hip disability, which includes x-ray evidence of bilateral degenerative joint disease in the hips.  As such, the Veteran is entitled to 10 percent rating for pain on motion in extension due to arthritis in the left hip for the rating period prior to July 3, 2017.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251.

The Veteran is already in receipt of a 10 percent rating for limitation of extension beginning July 3, 2017 of the left hip.  The Board finds that a  rating in excess of 10 percent for left hip limitation of extension is not warranted for the entire rating period on appeal.  Under Diagnostic Code 5251, a 10 percent rating is the maximum rating assignable for limitation of extension to 5 degrees.  As such, a rating in excess of 10 percent is not permitted.

	c. Limitation of Abduction/Adduction

The Veteran has also been assigned a separate, noncompensable rating for left hip DJD with limitation of abduction/adduction.

As noted above, under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees. Id.

The Board finds that a separate rating for limitation of rotation based on an inability to toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the veteran cannot cross the legs is not warranted.  The evidence prior to July 3, 2017 indicates that the Veteran had external rotation to 60 degrees and internal rotation of the left hip to 40 degrees.  Abduction was also limited to 45 degrees.  Accordingly, a separate compensable rating under Diagnostic Code 5253 is not warranted for the period prior to July 3, 2017.

Regarding the rating period beginning July 3, 2017, adduction of the left hip was not so limited such that the Veteran could not cross her legs.  See July 2017 VA examination report.  Abduction was also limited to 20 degrees after repetitive use testing.  Additionally, the Board finds that a separate rating for limitation of rotation is not warranted for the left hip as the Veteran's limitation of external rotation ("toe-out") has never been less than 40 degrees.  See July 2017 VA examination (showing external rotation limited to 50 degrees after repetitive use testing).  As such, the Board finds a separate compensable rating is not warranted for the left hip beginning July 3, 2017 under Diagnostic Code 5253.  


ORDER

An initial rating in excess of 10 percent for right hip DJD with limitation of flexion is denied.

For the rating period prior to July 3, 2017, a separate 10 percent rating, but no higher, for right hip DJD with limitation of extension is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the entire rating period, a separate rating in excess of 10 percent for right hip DJD with limitation of extension is denied. 

A separate, compensable rating for right hip DJD with limitation of abduction/adduction prior to July 3, 2017, and in excess of 20 percent thereafter, is denied.

An initial rating in excess of 10 percent for left hip DJD with limitation of flexion is denied. 



	(CONTINUED ON NEXT PAGE)

ORDER (Continued)

For the rating period prior to July 3, 2017, a separate 10 percent rating, but no higher, for left hip DJD with limitation of extension is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the entire rating period, a separate rating in excess of 10 percent for left hip DJD with limitation of extension is denied. 

For the entire rating period, a separate, compensable rating for left hip DJD with limitation of abduction/adduction is denied. 


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


